DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-10 in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Election/Restrictions requirement is therefore made FINAL.  Claims 11-13 and 21-27 are withdrawn from further consideration.
Drawings
The drawings are objected to because figures 2 and 5, box 48 should be labeled with descriptive legend (e.g. – Reference Voltage Generation Circuit --).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the voltage is across a capacitor”, the Examiner is unclear what voltage is being referred? The voltage (Line 2), first voltage threshold (Line 2), second comparing the voltage (Line 4), second voltage threshold (Line 4)?
Claim 3 and 10 are rejected for being dependent to the rejected claim 2.
For the purpose of examination, the Examiner gives a broadest reasonable interpretations to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0279131 A1).
Regarding claim 1, Kim et al. discloses a method of detection of a touch contact by a sensor comprising: first comparing a voltage (At inverting terminal of element 140) with a first voltage threshold (131); and in response to the first voltage threshold (131) being reached within a first duration shorter than a first duration threshold (t1), second comparing the voltage (At inverting terminal of element 140) with a second voltage threshold (Voltage 131 increased), the second voltage threshold being higher than the first voltage threshold. 
Regarding claim 2, Kim et al. discloses the voltage (At inverting terminal of element 140) is across a capacitor (Cpad, Ctarget).  
Regarding claim 3, Kim et al. discloses during each comparing, charging the capacitor (Cpad, Ctarget) by repeating: charging a touch region; and discharging the touch region into the capacitor (Cpad, Ctarget).  
Regarding claim 4, Kim et al. discloses the sensor comprises a plurality of touch regions (Par. [5], [11]).  
Regarding claim 5, Kim et al. discloses detecting the touch contact (The touch contact affects pad voltage)  in response to the second voltage threshold being reached within a second duration shorter than a second duration threshold (t2).  
Regarding claim 6, Kim et al. discloses in response to the second voltage threshold being reached, comparing the voltage with the second voltage threshold (131) within a second duration shorter than a second duration threshold (t2).  
Regarding claim 7, Kim et al. disclose repeating the second comparing; and detecting the touch contact in response to the second voltage threshold of the repeated ST-19-MGE-0575USo1Page 2 of 5second comparing being reached within the second duration shorter than the second duration threshold (S540, S870). 
Regarding claim 10, Kim et al. discloses discharging (CS1 closes) the capacitor after each comparing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0279131 A1) in view of Kim (US 2018/0157355 A1)(Hereinafter refer to as Kim 7355).
Regarding claim 8, Kim et al. does not discloses a digital- to-analog converter supplying at least one of the voltage thresholds.  
Kim 7355 discloses touch sensor and display device and further discloses digital to analog converter supplying at least one of the voltage reference (Kim 7355’s pars. [008], [027]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a digital to analog converter supplying a voltage reference as taught by Kim 7355 into the system of Kim et al. because such digital to analog converter is typical for voltage reference and involves only routine.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0279131 A1) in view of Horne et al. (US 2014/0354582 A1).
Regarding claim 9, the only difference between Kim et al. and the claimed invention is that the claimed invention recites a Schmitt trigger, whereas Kim et al. discloses a trigger but does not explicitly disclose it is Schmitt trigger.
Horne et al. discloses touch sensor for mobile device and further discloses a Schmitt trigger (Horne et al.’s element 210).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate a Schmitt trigger as taught by Horne et al.  into the system of Kim et al. because such a Schmitt trigger is typical for comparator  and involves only routine.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

June 8, 2022